Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.72 Page 1 of 6



  1   XAVIER BECERRA
      Attorney General of California
  2   PAUL STEIN
      Supervising Deputy Attorney General
  3   JAY C. RUSSELL, State Bar No. 122626
      CHAD A. STEGEMAN, State Bar No. 225745
  4   Deputy Attorney General
       455 Golden Gate Ave., Ste. 11000
  5    San Francisco, CA 94102-7004
       Telephone: (415) 510-3624
  6    Fax: (415) 703-5843
       E-mail: Chad.Stegeman@doj.ca.gov
  7   Attorneys for Defendant Alex Padilla, in his
      official capacity as the Secretary of the State
  8   of California
  9                     IN THE UNITED STATES DISTRICT COURT
 10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 11

 12
      ROQUE ROCKY DE LA FUENTE,                      3:19-cv-1433-WQH-AG
 13
                                       Plaintiff, NOTICE OF MOTION AND
 14                                               MOTION TO TRANSFER VENUE
                   v.                             [28 U.S.C. § 1404(a)];
 15                                               MEMORANDUM OF POINTS
      ALEX PADILLA,                               AND AUTHORITIES IN SUPPORT
 16
                                     Defendant. Date: September 10, 2019
 17                                             NO ORAL ARGUMENT
                                                UNLESS REQUESTED BY
 18                                             THE COURT
 19                                                  Judge: Hon. William Q. Hayes
                                                     Trial Date: Not Set
 20                                                  Action Filed:    7/30/2019
 21

 22

 23

 24

 25

 26

 27

 28
                                                 1
                                                           Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.73 Page 2 of 6



  1         PLEASE TAKE NOTICE THAT on September 10, 2019, or as soon
  2   thereafter as this matter may be heard, Defendant Alex Padilla, California Secretary
  3   of State, will and does move the Court under 28 U.S.C. § 1404(a), and Civil Local
  4   Rule 7.1, for an order transferring venue to the Eastern District of California.
  5         This motion is brought under 28 U.S.C. § 1404(a) on the ground that four
  6   other cases that are based on the same operative set of facts as those alleged in this
  7   action are pending in the Eastern District of California, and the interests of justice,
  8   and the convenience of parties and witnesses, support transfer to a district in which
  9   this civil action could have been originally brought.
 10         This motion is based upon this notice of motion and accompanying
 11   memorandum of points and authorities, the supporting declaration of Jay C.
 12   Russell, the file in this matter, and on such other evidence that the Court may
 13   consider.
 14
      Dated: August 13, 2019                         Respectfully submitted,
 15
                                                     XAVIER BECERRA
 16                                                  Attorney General of California
                                                     PAUL STEIN
 17                                                  Supervising Deputy Attorney General
 18                                                  / s / Chad A. Stegeman
                                                     CHAD A. STEGEMAN
 19                                                  Deputy Attorney General
                                                     Attorneys for Defendant Alex Padilla,
 20                                                  in his official capacity as the Secretary
                                                     of the State of California
 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
                                                           Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.74 Page 3 of 6



  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    INTRODUCTION
  3
            This lawsuit addresses matters of statewide and national importance –
  4
      presidential primary ballot access issues. Since the passage of the Presidential Tax
  5
      Transparency and Accountability Act (the Act), multiple lawsuits have been filed,
  6
      with four federal suits venued in the United States District Court for the Eastern
  7
      District of California. This includes suits by current president Donald Trump and
  8
      the National Republican Committee. Three of four Eastern District plaintiff groups
  9
      have filed motions for preliminary injunctions to enjoin the Act. Plaintiff’s suit
 10
      here should be considered along with the others, before the same court, to avoid
 11
      inconsistencies that might arise from different courts considering the same set of
 12
      operative facts. Accordingly, and to ensure the timely and efficient resolution of
 13
      Plaintiff De La Fuente’s motion for preliminary injunction, this case should be
 14
      transferred to the Eastern District of California in the interests of justice, judicial
 15
      economy, and for the convenience of the parties.
 16
      II.   STATEMENT OF RELEVANT FACTS.
 17
            On July 30, 2019, Plaintiff Roque De La Fuente filed his complaint in this
 18
       action, challenging the California Legislature’s passage of the Act codified at
 19
       California Elections Code sections 6882-6884. (Russell Decl. ¶ 2.) Defendant
 20
       Alex Padilla was served with the summons and complaint shortly thereafter. (Id.)
 21
       On August 5, 2019, Plaintiff De La Fuente filed a motion for preliminary
 22
       injunction, which is currently set for hearing on September 17. (ECF Nos. 6, 9.)
 23
            Four other actions challenging the Act and Elections Code sections 6882-
 24
      6884 have been filed in the Eastern District of California. Griffin v. Padilla, E.D.
 25
      Cal. No. 2:19-cv-1477, was filed August 2, 2019, and Koenig v. Padilla, E.D. Cal.
 26
      No. 2:19-cv-1507, Trump v. Padilla, E.D. Cal. No. 2:19-cv-1501, and Melendez v.
 27
      Newsom, E.D. Cal. No. 2:19-cv-1506 were filed August 6, 2019. (Russell Decl. ¶
 28
                                                  3
                                                            Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.75 Page 4 of 6



  1   4.) On August 9, 2019, the four Eastern District actions were related before one
  2   judge, the Honorable Morrison C. England, Jr. (Id.) The plaintiffs in three of the
  3   actions have filed motions for preliminary injunctions. (Id.) Defendant Padilla
  4   filed a Notice of Related Cases in this action on August 8. (ECF No. 10.) On
  5   August 12, the Court indicated it would not sua sponte transfer the case and invited
  6   any party seeking transfer to file a motion. (ECF No. 12.)
  7          The instant matter and the four cases venued in the Eastern District are all
  8   based on the same operative set of facts and allegations, namely, the plaintiffs assert
  9   that the Act is unconstitutional. For the convenience of parties and witnesses, and
 10   in the interest of justice, the instant matter should be transferred to the Eastern
 11   District of California.1
 12
      III. THE COURT SHOULD TRANSFER THIS CASE TO THE
 13        EASTERN DISTRICT.
 14          “For the convenience of parties and witnesses, in the interest of justice, a
 15   district court may transfer any civil action to any other district or division where it
 16   might have originally been brought.” 28 U.S.C. § 1404(a). A district court has
 17   broad discretion to grant a transfer under this statute. See, e.g., Sparling v. Hoffman
 18   Construction Co., 864 F.2d 635, 639 (9th Cir. 1988).
 19          A court will consider various factors in deciding whether to transfer venue
 20   under to § 1404(a), including: 1) a plaintiff’s choice of forum; 2) the convenience to
 21   the parties; 3) convenience to the witnesses; 4) location of books and records; 5)
 22   which forum’s law applies; (6) the interests of justice; and (7) administrative
 23   considerations. Allstar Marketing Group, LLC v. Your Store Online LLC, 666
 24   F.Supp.2d 1109, 1130 (C.D. Cal. 2009).
 25          First, this action could have been brought in the Eastern District, where the
 26          1
               Simultaneous to the filing of this motion, Defendant is filing an ex parte application for
      an order shortening time for briefing on this motion. Plaintiff refused Defendant’s request
 27   voluntarily to transfer the matter (Russell Decl. ¶ 6), but this Court’s consideration of this motion
      on an expedited basis is more likely to result in Plaintiff’s preliminary injunction motion being
 28   heard on the same schedule as the other motions in the Eastern District, in the event of a transfer.
                                                        4
                                                                  Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.76 Page 5 of 6



  1   four similar actions were brought. The Secretary of State’s headquarters is located
  2   there. 28 U.S.C. § 1391(b)(1). Additionally, a substantial part of the events
  3   occurred in the Eastern District because the California Legislature and California
  4   Governor drafted the legislation and signed it into law in Sacramento. 28 U.S.C. §
  5   1391(b)(2). Plaintiff could have brought this action in the Eastern District,
  6   qualifying it for transfer under 28 U.S.C. § 1404(a).
  7         Second, the parties’ convenience favors a transfer to the Eastern District,
  8   where it can be related to (and potentially consolidated with) the other four pending
  9   similar cases.2 The Secretary of State is located in Sacramento, within the Eastern
 10   District. Moreover, the various parties associated with the same subject matter can
 11   participate in one forum instead of intervening in this action and traveling to two
 12   courts.
 13         Finally, the interests of justice also favor the transfer to the Eastern District.
 14   As noted previously, four other cases with the same or similar claims have been
 15   filed and related there: Griffin v. Padilla (claims under the Presidential
 16   Qualifications Clause, First Amendment(association), Equal Protection Clause);
 17   Trump v. Padilla, et al. (Qualifications Clause, Elections Clause, First Amendment
 18   (unconstitutional ballot access), First Amendment (retaliation), and preemption);
 19   Koenig v. Newsom, et al. (Qualifications Clause, First Amendment (association),
 20   Elections Clause); and Melendez v. Newsom, et al. (Qualifications Clause, First
 21   Amendment (association), Equal Protection Clause, Privileges and Immunities
 22   Clause, and First and Fourteenth Amendment (free speech and right to vote)). The
 23   Honorable Morrison C. England, Jr. is presiding over all four cases, and plaintiffs
 24   in three of the matters have filed motions for preliminary injunction, which will be
 25   considered and heard together on September 19, 2019. (Russell Decl. ¶ 5.)
 26         Plaintiff here brings very similar claims concerning violations of the
 27   Presidential Qualifications Clause, preemption under the Supremacy Clause, First
 28         2
                Plaintiffs’ motion to consolidate the cases is pending in Koenig v. Newsom.
                                                         5
                                                                 Mot. to Transfer (2:19-cv-01433- WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 14 Filed 08/13/19 PageID.77 Page 6 of 6



  1   Amendment (right of association), First and Fourteenth Amendment (rights against
  2   unconstitutional ballot access requirements), and the First Amendment (prohibition
  3   against compelled speech). (See generally Compl.) He has also filed a motion for
  4   preliminary injunction, which is set for hearing on September 17. (ECF Nos. 6, 9.)
  5   To conserve judicial resources and to avoid inconsistent decisions, in the interests
  6   of justice, the same court should hear and make decisions concerning the
  7   constitutionality of the Act.
  8                                      CONCLUSION
  9          The convenience of the parties and the interests of justice favor transferring
 10   this case to the Eastern District of California, where it can be related to the other
 11   similar pending cases. Accordingly, the Court should order this case transferred to
 12   the Eastern District under 28 U.S.C. § 1404(a).
 13
      Dated: August 13, 2019                         Respectfully submitted,
 14
                                                     XAVIER BECERRA
 15                                                  Attorney General of California
                                                     PAUL STEIN
 16                                                  Supervising Deputy Attorney General
 17                                                  / s / Chad A. Stegeman
                                                     CHAD A. STEGEMAN
 18                                                  Deputy Attorney General
                                                     Attorneys for Defendant Alex Padilla,
 19                                                  in his official capacity as the Secretary
                                                     of the State of California
 20   SA2019102656;
      Mot transfer CAS.docx
 21

 22

 23

 24

 25

 26

 27

 28
                                                 6
                                                           Mot. to Transfer (2:19-cv-01433- WQH-AHG)
